EXHIBIT 10.5

 

GREENE COUNTY BANCSHARES, INC.

CHANGE IN CONTROL PROTECTION PLAN

 

Participation Agreement

 

WHEREAS, Greene County Bancshares, Inc. (the “Company”) sponsors and maintains
the Greene County Bancshares, Inc. Change in Control Protection Plan (the
“Plan”), and has executed this agreement (the “Participation Agreement”) in
order to offer William F. Richmond (the “Employee”) the opportunity to
participate in the Plan;

 

WHEREAS, the Employee has received a copy of the Plan (which also serves as its
summary plan description); and

 

WHEREAS, the parties acknowledge that capitalized terms not defined in this
Participation Agreement shall have the meaning assigned to them in the Plan; and

 

WHEREAS, the Employee understands that participation in the Plan requires that
the Employee agree irrevocably to the terms of the Plan and the terms set forth
below; and

 

WHEREAS, the Employee has had the opportunity to carefully evaluate this
opportunity, and desires to become a “Participant” in the Plan under the
conditions set forth herein.

 

NOW, THEREFORE, the parties hereby AGREE as follows:

 

1.             If, while the Plan is in effect, the Employee incurs a Covered
Termination, the Company shall pay the Employee a Change in Control Benefit
equal to 1.99 times the Employee’s “base amount” within the meaning of Section
280G(b)(3) of the Code and associated regulations.

 

2.             In consideration of becoming eligible to receive the benefits
provided under the terms and conditions of the Plan, the Employee hereby waives
any and all rights, benefits, and privileges to which the Employee is or would
otherwise be entitled to receive under –

 

(a)                                  any employment agreement or severance
agreement that the Employee has entered into with the Company or any of its
affiliates; and

 

(b)                                 any plan, program, or arrangement under
which the Company or any of its affiliates provides severance benefits
(excluding any retirement plan, stock-based plan, or other plan that is not a
“welfare plan” within the meaning of ERISA).

 

3.             The Employee understands that the waiver set forth in Section 2
above is irrevocable for so long as this Participation Agreement is in effect,
and that this agreement and the Plan set forth the entire agreement between the
parties with respect to any subject matter covered herein.

 

4.             This Participation Agreement shall terminate, and the Employee’s
status as a “Participant” in the Plan shall end, on the first to occur of (i) if
before a Change in Control, the

 

1

--------------------------------------------------------------------------------


 

Employee’s termination of employment with the Company and its affiliates, (ii)
if after a Change in Control, the Employee’s termination of employment for a
reason other than a “Covered Termination” as defined in Section 3(b)(i) of the
Plan, (iii) the date two years after a Change in Control, and (iv) if before a
Change in Control, the date three months after the Company provides the Employee
with written notice that this Participation Agreement is being terminated by the
Company in its discretion as employer and Sponsor.

 

5.             The Employee recognizes and agrees that execution of this
agreement results in enrollment and participation in the Plan, agrees to be
bound by the terms and conditions of the Plan and this Participation Agreement,
and understands that this Participation Agreement may not be amended or modified
except pursuant to Section 10(iii) of the Plan.

 

ACCEPTED AND AGREED TO this 22nd day of October, 2004.

 

The “Employee”:

The “Company”:

 

 

 

 

/s/ William F. Richmond

 

By:

/s/ R. Stan Puckett

 

 

 A Duly Authorized Officer

 

2

--------------------------------------------------------------------------------